   8:20-cr-00038-RFR-SMB Doc # 57 Filed: 09/24/20 Page 1 of 3 - Page ID # 233


                                                                                      r        FJLED
                                                                                      U.J,. DIS I RICT COURT
                         IN THE UNITED STATES DISTRICT COURT                        DIS t RICT OF NEBf~!l.SKA
                             FOR THE DISTRICT OF NEBRASKA
                                                                                    2il2D SEP 24 Pli 4: 26
UNITED STATES OF AMERICA,                                              8:20CR38    OFFJCE OF TPE Cl [l7!/
                                                                                                  I   11/\
                                                                                                       L

                       Plaintiff,                              SECOND SUPERSEDING
                                                                     INDICTMENT
       vs.                                                     18 U.S.C. § 11 l(a)(l) & (b)
                                                                18 U.S.C. § 924(c)(l)(A)
JACOB A. BRUN                                                     18 U.S.C. § 922(g)(l)
                                                                  18 U.S.C. § 924(a)(2)
                       Defendants.                                21 U.S.C. § 841(a)(l)
                                                                   21 U.S.C. § 844(a)




       The Grand Jury charges that

                                            COUNT!

       On or about December 19, 2019, in the District ofNebraska, JACOB A. BRUN, defendant

herein, did forcibly and knowingly assault Victim 1, a Task Force Officer with the Federal Bureau

oflnvestigation, while Victim 1 was engaged in the performance of his official duties. It is further

alleged that the defendant used a deadly or dangerous weapon, that is, the defendant's vehicle

during the forcible assault.

       In violation of Title 18, United States Code, Section 11 l(a)(l) and (b).

                                            COUNT II

        On or about December 19, 2019, in the District ofNebraska, JACOB A. BRUN, defendant

herein, did knowingly use and carry a firearm, that is, a .3 80 caliber Taurus handgun, during and

in relation to a crime of violence for which they may be prosecuted in a court of the United States,

that is, the assault with a deadly weapon, the defendant's vehicle, charged in Count I, in violation

of Title 18, United States Code, Section 11 l(a)(l) and (b).

        In violation of Title 18, United States Code, Section 924(c)(l)(A).



                                                 1
   8:20-cr-00038-RFR-SMB Doc # 57 Filed: 09/24/20 Page 2 of 3 - Page ID # 234



                                            COUNT III

       On or about December 19, 2019, in the District ofNebraska, JACOB A. BRUN, defendant

herein, knowing he had previously been convicted of a crime punishable by imprisonment for a

term exceeding one year, to wit: on or about November 8, 2018, in the District Court of Douglas

County, Possession of a Controlled Substance, a felony, did knowingly possess in and affecting

interstate commerce, a firearm, that is a .380 caliber Taurus handgun, said firearm having been

transported in interstate commerce.

       In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).

                                            COUNT IV

       Between or about April 1, 2019, and March 6, 2020, in the District ofNebraska, the

defendant, JACOB A. BRUN, did knowingly and intentionally distribute a mixture or substance

containing methamphetamine, a controlled substance.

       In violation of Title 21, United States Code, Section 84l(a)(l) and Title 21, United States

Code, Section 841(b)(l).

                                             COUNTY

       On or about December 19, 2019, in the District of Nebraska, the defendant, JACOB A.

BRUN, knowingly and intentionally possessed Clonazepam, a Schedule IV controlled substance.

       In violation of Title 21, United States Code, Section 844(a).

                                            COUNT VI

       On or about December 19, 2019, in the District of Nebraska, JACOB A. BRUN, defendant

herein, did knowingly possess a firearm, that is, a shotgun and a .380 caliber Taurus handgun, in

furtherance of a drug trafficking crime for which he may be prosecuted in a court of the United

States, that is, possession of a controlled substance with intent to distribute, in violation of Title

21, United States Code, Section 841(a)(l) and (b)(l).

                                                  2
  8:20-cr-00038-RFR-SMB Doc # 57 Filed: 09/24/20 Page 3 of 3 - Page ID # 235




       In violation of Title 18, United States Code, Section 924(c)(l)(A).
                        '                          .




                                                    A TRUE BILL.




       The United States of America requests that trial oftliis case be held in Omaha, Nebraska,
pursuant to the rules of this Court.




                                                          A. WOODS, #TX 24092092
                                                Assistant United States Attorney




                                               3
